DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
A large volume of art has been cited in the IDSs filed October 13, 2021 and May 4, 2022.  In cases such as this, the art which can be imported into EAST has been imported and filtered in an attempt to identify the relevant art.  The art which cannot be imported into EAST has been reviewed based on title (and in some cases abstracts and drawings) in an attempt to identify relevant art.  The most relevant art found by the Examiner is discussed below.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0212166 (Lett) in view of US 2019/0187198 (Anderson) and US 6339489 (Bruyere).  

Regarding claim 1, Lett teaches an optical encoder, comprising:
an optical multiplexer to receive an optical pump signal and an optical probe signal (FIG. 1: optical mux 36 receiving signal from probe source 34 and from pump source 30; [0033]: “The first beam splitter 36 is a polarizing beam splitter used to combine the pump beam 12 and probe beam 16 before entering the chi(3) non-linear mixing medium 14.”);
a non-linear optical medium coupled to an output of the optical multiplexer (FIG. 1: non-linear mixing medium 14) and configured to effect phase modulation onto the optical probe signal in accordance with the optical pump signal, the non-linear optical medium further configured to effectuate a change in relative timing of the optical pump and the optical probe signals that traverse therethrough; and
a demultiplexer coupled to an output of the non-linear optical medium to produce a phase-modulated probe signal (FIG. 1: demux 38; [0034]: “The second beam splitter 38 is also a polarizing beam splitter, but is used to separate the pump beam 12 from the probe beam 16 and the phase conjugate beam 18 after passing through the chi(3) non-linear mixing medium 14.”).

FIG. 1 of Lett is reproduced below for reference.

    PNG
    media_image1.png
    312
    495
    media_image1.png
    Greyscale

Lett teaches the basic structure of the claim including optical pump 30 and probe 34 sources, a mux 36, non-linear mixing medium 14, an optical demux 38.  

Pulse Change Functionality of the Non-Linear Optical Medium.
The present application at [0088] discusses the pulse change functionality of non-linear optical medium:
[0088] …  The index of refraction of the non-linear medium 108 is modified by the pump 102 via the Kerr effect. The index changes proportionally to the pump’s intensity and the non-linear parameter of the medium 108. The probe 104 signal that is overlapped in time with the pump 102 signal experiences the modified index of refraction as it propagates through the medium 108 and thus accumulates a phase change proportional to the instantaneous intensity of the pump 102. Thus, the intensity information of the pump 102 is mapped to the phase of the probe 104. It is beneficial to maintain the relative polarization states of the pump 102 and probe 104 as they traverse the non-linear medium 108. This can be achieved using birefringence, such as in a polarization maintaining fiber. At the output of the non-linear medium 108, the pump 102 and probe 104 are demultiplexed and the phase information of the probe signal is recovered. The demultiplexed pump signal (not shown) can also be recovered and used for other purposes such as to facilitate a coarse signal measurement.
In other words, this is an inherent property of birefringence, such as PM fiber.  Lett teaches the non-linear medium 14 as a vapor cell.  See, for example:
[0039] For instance, in an exemplary system in which Rb vapor is utilized as the non-linear mixing medium 14, the Rb vapor is preferably contained in a vapor cell approximately 1 cm long at approximately 130 C.  … 
Furthermore, it was known that vapor cells can be used with either free space optics or fiber, including PM fiber.  See, for example, Anderson:
[0018] … This aspect has, to-date, posed a challenge in the implementation of Rydberg EIT in vapor cells in practical sensor designs for applications because it requires the laser beams to enter and exit the cells from opposing sides, either via free-space propagation or optical fibers … 

[0109] With sensor 100 entering an active measurement volume 110 from a single side, the configuration of FIG. 1 leaves the active measurement volume 110 unobstructed with respect to incident RF/microwave fields 112 from all sides except one. In the implementation depicted in FIG. 1, linearly-polarized probe 103 and coupler 104 beams are sent through a single polarization-maintaining fiber 120 and collimated by a lens 122 to a full-width-at-half-maximum (FWHM) of approximately 200 μm in vapor cell 106. 
In other words, it was known that light can be sent to and received from vapor cells in either free space or fibers, and that the fibers can be PM fibers.  
It would have been obvious that the vapor cell of Lett can be implemented in a known manner, such as with PM fiber as taught in Anderson.  In particular, both are in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the optical signal will travel through fiber or free space to and/or from the vapor cell).  In such an implementation, the PM fiber associated with the vapor cell would be part of the non-linear medium.

Time Change Functionality of the Non-Linear Optical Medium.
The present application at [0094] discusses how the time change functionality of non-linear optical medium works:
[0094] Another method of improving performance in accordance with the disclosed embodiments involves changing the relative timing between the pump and probe during XPM. One method of accomplishing this is through the use of chromatic dispersion inside of the nonlinear optical medium. If the center wavelengths of the pump and probe pulses are separated from each other and lie in a region of non-zero dispersion, the two pulses will traverse the non-linear optical medium with different group velocities (one termed the fast pulse and the other the slow pulse). The pump and probe pulses therefore walk-off with respect to each other during XPM as the pulses propagate through the non-linear medium. In accordance with some embodiments, the timing of the pulses is engineered such that, at the input of the non-linear medium, the fast pulse trails the slow pulse, whereas, at the output of the non-linear medium, the fast pulse leads the slow pulse. This is illustrated by the slow and fast pulses in FIG. 7. In the configuration of FIG. 7, the non-linear optical element 708 is depicted as comprising a dispersive optical element as part thereof. As the fast pulse overtakes the slow pulse, the pulses overlap with a continuously changing relative time delay. This walk-off can be advantageous because since all parts of the probe 704 pulse are modulated by the pump 702, the probe 704 receives a more uniform phase modulation, thus eliminating or greatly reducing any unwanted ripples or non-uniformities on the phase-modulated signal. Additionally, the pump 702 signal inherently includes certain amount of noise (e.g., shot noise). The walk-off, which mathematically can be considered as a convolution operation, operates to effectively average the noise across the pump 704 pulse, thus smoothing the signal and improving the signal-to-noise ratio of the phasemodulated signal 712. In order to enable the above-described walk-off, several factors or design parameters can be taken into account, including the wavelength separation between the pump 702 and the probe 704 sources, center wavelengths of the probe 702 and the pump 704 sources, dispersive characteristics of the non-linear medium 708, and dimensions (e.g., length) of the nonlinear medium 708, which can be used individually or collectively to provide the desired walkoff.  … 
As discussed above, it would have been obvious to use PM fiber as part of the non-linear medium, and the present application teaches that PM fiber can be used as the optical medium.  Furthermore, PM fiber was known to have chromatic dispersion characteristics which would make it configured to effectuate a change in relative timing between the pump and probe signals.  See, for example, Bruyere at col. 7, second to last paragraph:
(37) In a variant of the first embodiment described with reference to FIG. 1, it is possible to compensate chromatic dispersion, at least in part, in addition to compensating polarization dispersion, by choosing the generator DDG1 to be a polarization-maintaining fiber further having chromatic dispersion opposite to the chromatic dispersion of the link fiber LF.
 It would have been obvious that the PM fiber can have characteristics known to be present in PM fiber, such as chromatic dispersion characteristics.  In particular, all of the references are in the same technical field (e.g., optical signal processing) and the results would have been predictable (e.g., the chromatic dispersion in the PM fiber will result signal walk-off).


Regarding claim 2, Lett teaches the optical encoder of claim 1, wherein the change in relative timing of the optical pump and optical probe signals improves a uniformity of phase modulation of the optical probe signal.

Regarding improving the uniformity of phase modulation of the optical probe signal, see the present application at:
[0094]: … As the fast pulse overtakes the slow pulse, the pulses overlap with a continuously changing relative time delay. This walk-off can be advantageous because since all parts of the probe 704 pulse are modulated by the pump 702, the probe 704 receives a more uniform phase modulation, thus eliminating or greatly reducing any unwanted ripples or non-uniformities on the phase-modulated signal. Additionally, the pump 702 signal inherently includes certain amount of noise (e.g., shot noise). The walk-off, which mathematically can be considered as a convolution operation, operates to effectively average the noise across the pump 704 pulse, thus smoothing the signal and improving the signal-to-noise ratio of the phase modulated signal 712.  … 
In particular, this improved uniformity is a result of the walk-off between the prove and pump signals.   See claim 1 which discusses how the prior art teaches the change in relative timing (i.e., walk off) of the optical pump and optical probe signals.  Therefore, this claim would have been obvious from the prior art.

Regarding claim 3, Lett teaches the optical encoder of claim 1, wherein the change in relative timing is characterized by one of the following:
each pulse from the optical probe signal upon entry into the non-linear optical medium trails a corresponding pulse of the optical pump signal but leads the corresponding pulse of the optical pump signal upon exit from the non-linear optical medium, or
each pulse from the optical pump signal upon entry into the non-linear optical medium trails a corresponding pulse of the optical probe signal but leads the corresponding pulse of the optical probe signal upon exit from the non-linear optical medium.

As discussed above, Bruyere teaches that it was known for PM fiber to have chromatic dispersion characteristics, and chromatic dispersion is a phenomenon by which different wavelengths of light propagate at different velocities in a medium.   As a result, the two conditions recited in the claim describe the operation of chromatic dispersion on different wavelengths of light for the pump and probe signals.  For example, by selecting pump and probe wavelengths the result in sufficiently faster propagation by the probe signal, a pulse of the probe signal will enter the medium after the pump signal and exit before the pump signal.  Similarly, the wavelengths can be selected so that the opposite happens.  
Therefore, the recitation of this claim would have been obvious in light of the teachings of the art.

Regarding claim 4, Lett teaches the optical encoder of claim 1, wherein the optical probe signal has a first center wavelength and the optical pump signal has a second center wavelength, and wherein an extent or degree of the change in relative timing is effectuated based on:
a value of the first center wavelength of the pump signal,
a value of the second center wavelength of the probe signal,
a wavelength separation between the first center wavelength of the pump signal and the second center wavelength of the probe signal,
a composition of materials of the non-linear optical medium, or
a dimension of the non-linear optical medium.

The probe and pump signals of Lett obviously have a center wavelength (i.e., the center wavelength of the light generated by the probe and pump sources).  
Furthermore, as discussed above, Bruyere teaches that it was known for PM fiber to have chromatic dispersion characteristics, and chromatic dispersion is a phenomenon by which different wavelengths of light propagate at different velocities in a medium.   As a result, a number of factors obviously affect the relative timing, including the center wavelengths of the probe and pump signals, the separation between the wavelengths (because this is related to the wavelengths of the signals, and also because it will determine the difference in propagation speed as a result of the chromatic dispersion), the material of the PM fiber (because the material will affect the chromatic dispersion of the PM fiber), and the dimension of the optical medium (because it will determine how long the signals are exposed to the chromatic dispersion).

Regarding claim 5, Lett teaches the optical encoder of claim 1, wherein the change in relative timing is effectuated in- part according to a dispersive characteristic of the non-linear optical medium that corresponds to an optical dispersive element.

As discussed above, Bruyere teaches that it was known for PM fiber to have chromatic dispersion characteristics, and chromatic dispersion is a phenomenon by which different wavelengths of light propagate at different velocities in a medium.   
Chromatic dispersion is a “dispersive” characteristic of the PM fiber, and the PM fiber is an optical dispersive element (because if exhibits chromatic dispersion).

Regarding claim 6, Lett teaches the optical encoder of claim 1, configure to allow one of the optical pump signal and the optical probe signal traverse through the non-linear optical medium at a faster speed than the other of the optical pump signal and the optical probe signal, thus producing an overlap between the optical pump signal and the optical probe signal with a continuously changing relative time delay.

As discussed above, Bruyere teaches that it was known for PM fiber to have chromatic dispersion characteristics, and chromatic dispersion is a phenomenon by which different wavelengths of light propagate at different velocities in a medium.   This will result in one of the pump and the probe signal to traverse the optical medium at different speeds (e.g., one faster than the other) with a continuously changing time delay.  

Regarding claim 7, Lett teaches the optical encoder of claim 1, wherein increasing a length of the non-linear medium produces an increase in the relative timing.

As discussed above, Bruyere teaches that it was known for PM fiber to have chromatic dispersion characteristics, and chromatic dispersion is a phenomenon by which different wavelengths of light propagate at different velocities in a medium.   As a result, increasing the length of the chromatic dispersion medium will increase the time the signals travel at different speeds and, thereby, will produces an increase in the relative timing.  

Regarding claim 8, Lett teaches the optical encoder of claim 1, wherein the non-linear optical medium includes a dispersive optical element as a part thereof.

As discussed above, Bruyere teaches that it was known for PM fiber to have chromatic dispersion characteristics, and chromatic dispersion is a phenomenon by which different wavelengths of light propagate at different velocities in a medium.   
Chromatic dispersion is a “dispersive” characteristic of the PM fiber, and the PM fiber is a dispersive optical element (because if exhibits chromatic dispersion).

Regarding claim 11, Lett teaches the optical encoder of claim 1, wherein the non-linear optical medium is configured to impart chromatic dispersion to the optical pump signal and the optical probe signal that propagate therethrough in a controlled way to improve signal to noise ratio.

As discussed above, Bruyere teaches that it was known for PM fiber to have chromatic dispersion characteristics, and chromatic dispersion is a phenomenon by which different wavelengths of light propagate at different velocities in a medium.   
Chromatic dispersion is applied to the signals in a controlled way (e.g., as a function of the wavelengths of the signals, the length of the medium, etc.).  

Improve SNR
Regarding improving SNR, see the present application at:
[0094]: … As the fast pulse overtakes the slow pulse, the pulses overlap with a continuously changing relative time delay. This walk-off can be advantageous because since all parts of the probe 704 pulse are modulated by the pump 702, the probe 704 receives a more uniform phase modulation, thus eliminating or greatly reducing any unwanted ripples or non-uniformities on the phase-modulated signal. Additionally, the pump 702 signal inherently includes certain amount of noise (e.g., shot noise). The walk-off, which mathematically can be considered as a convolution operation, operates to effectively average the noise across the pump 704 pulse, thus smoothing the signal and improving the signal-to-noise ratio of the phase modulated signal 712.  … 
In particular, this improved SNR is a result of the walk-off, which the prior art also teaches as discussed in claim 1.   See claim 1 which discusses how the prior art teaches the change in relative timing of the optical pump and optical probe signals (i.e., walk-off).  Therefore, this element would have been obvious from the prior art.



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 6,744,553 (Islam).

Regarding claim 9, Islam teaches the optical encoder of claim 1, wherein the non-linear optical medium includes a X3 non-linear medium as a part thereof.

The non-linear medium 14 in Lett is also taught to be a chi(3) nonlinear medium.  See, for example:
[0033]: “The first beam splitter 36 is a polarizing beam splitter used to combine the pump beam 12 and probe beam 16 before entering the chi(3) non-linear mixing medium 14.”
Therefore, the nonlinear medium 14 in Lett is a chi (3) nonlinear medium.  This nonlinear medium as well as the PM fiber discussed in claim 1 are all part of the nonlinear medium as recited in the claim.  
However, in the interests of compact prosecution, the PM fiber is also discussed as the chi (3) nonlinear medium (see the discussion of Anderson and the PM fiber in claim 1).  Anderson teaches that PM fiber can be used with a vapor cell, as discussed in claim 1, and Bruyere teaches that it was known for PM fiber to have chromatic dispersion characteristics (see the discussion of Bruyere in claim 1).  Chromatic dispersion is a phenomenon by which different wavelengths of light propagate at different velocities in a medium.   
Furthermore, it was known that PM fiber can be a Chi (3) medium.  See, for example, Islam at the paragraph spanning cols. 8-9:
(37) FIGS. 7A-7C are block diagrams of various embodiments of polarization insensitive multiple wavelength converters. Multiple wavelength converter 512 shown in FIG. 7A includes a coupler 540 operable to receive pump signal 30 and optical input signals 18. Coupler 540 may comprise, for example, a wavelength division multiplexer, an optical tap, or a polarization beam splitter. Coupler 540 communicates with a polarization beam splitter 542. In this example, polarization beam splitter 542 comprises a plurality of ports. An input port 543 receives pump signal 30 and input optical signals 18. Ports 544 and 545 communicate with a nonlinear optical medium 550. In this example, nonlinear optical medium 550 couples directly to ports 544 and 545. Alternatively, additional optical links, such as optical fibers, could couple nonlinear optical medium 550 to ports 544 and 545. In this example, nonlinear optical medium 550 comprises a high nonlinearity fiber. Alternatively, nonlinear optical medium 550 could comprise a nonlinear crystal, or other medium operable to facilitate a Chi-3 or an effective Chi-3 effect due to interaction between pump signal 30 and input optical signals 18.
In other words, Islam teaches that the nonlinear optical medium 550 is a Chi (3) medium.  Furthermore, Islam teaches that the chi (3) medium can be PM fiber.  See the first full paragraph in col. 9:
(39) A polarization controller 555 could be used to control direction of signals traversing optical medium 550 by maintaining or adjusting polarizations of those signals. Alternatively, optical medium 550 could comprise a polarization maintaining fiber to ensure that all or most of the converted wavelength signals 20 leave polarization beam splitter 542 through a common port.
In other words, it was known that PM fiber is a Chi (3) medium.  Therefore, it would have been obvious that the PM fiber in the cited art can be of a known type, such as a nonlinear Chi (3) medium.  In particular, all of the art is in the same technical field (e.g., optical communications and/or optical signal processing) and the results would have been predictable (e.g., the PM fiber will operate as a Chi (3) medium).
In summary, either the nonlinear medium of Lett or the PM fiber (which can be used with the nonlinear medium of Lett; see the discussion of Anderson in claim 1) can be used to satisfy the chi (3) nonlinear medium element recited in the claim.
 




Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 5,627,637 (Kapteyn).

Regarding claim 10, Kapteyn teaches the optical encoder of claim 1, wherein the non-linear optical medium exhibits Kerr non-linearity

The art cited in claim 1 teaches the use of PM fiber exhibiting chromatic dispersion characteristics.  Kapteyn teaches that PM fiber exhibits Kerr non-linearity.  See col. 8, second full paragraph:
(20) In a preferred embodiment, the optical fiber 16 is a polarization maintaining (PM) optical fiber. A PM optical fiber is a fiber that is designed to control the polarization of the light as it propagates through the fiber. For example, if an optical beam is introduced into the core region 32 of the optical fiber 16 having a particular orientation of its electric field, the optical beam that is emitted from an opposite end of the fiber 16 will have its electric field oriented in substantially the same direction. The requirement for a PM fiber is necessary because the magnitude of the Kerr nonlinearity depends on the polarization direction. The magnitude of the Kerr nonlinearity of the two counterpropagating pulses 20 and 24 if the electric fields of the two pulses 20 and 24 are aligned is approximately three times the magnitude if the electric field of the two pulses 20 and 24 are at 90.degree. to each other.

In other words, PM fiber exhibits Kerr non-linearity.  It would have been obvious that the PM fiber discussed in claim 1 would exhibit characteristics known for PM fiber (e.g., Kerr non-linearity).  In particular, the art is all in the same technical field (e.g., optical communications and optical signal processing) and the results would have been predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,627,637 (Kapteyn) teaches that dispersion shifted fiber can be a Chi(3) nonlinear material.  See, for example:
[0033] … For perfect phase matching, the linear phase mismatch .DELTA..beta. has to cancel the nonlinear phase shift due to self-phase modulation ("SPM") on the pump (2.gamma.P.sub.p). This condition implies that the pump is selected in the anomalous dispersion regime of the .chi..sup.(3) (also referred to as "Chi(3)") nonlinear material where a negative .DELTA..beta. can cancel the positive nonlinear phase shift. Furthermore, in a Chi(3) material such as standard dispersion shifted fiber, to prevent signal walk-off, it is advantageous to operate close to the zero dispersion wavelength of the fiber. … 

[0036] In a Chi(3) waveguide such as dispersion shifted fiber, photons are naturally generated in a single spatial mode of the fiber, which results in increased stability, lower loss and ease of phase-matching. The lower effective nonlinearity of Chi(3) materials (such as dispersion shifted fiber ("DSF")) employs the use of long (hundreds of meters of) lengths to obtain sufficiently high gain. However, newer Chi(3) materials with higher nonlinearity have been developed that include highly nonlinear fiber, photonic crystal fiber …

US 5,339,185 (Kaede) teaches that teaches that in PM fiber a first signal will module a second signal by the Kerr effect.  See col. 4, lines 64-67:
In polarization-maintaining fiber 202, the second light is modulated in frequency by the optical Kerr effect caused by the first light being modulated in intensity.   

The paper by Stern entitled “Controlling the interactions of space variant polarization beams with rubidium vapor using external magnetic fields” teaches the use of atomic vapor for affecting properties of optical signals.  See, for example, page 4835, first paragraph:
In recent years, the optical properties of space variant polarized beams, that is, beams that
have several spatial inhomogeneous polarization states, have drawn significant attention. Such
beams have been the topic of numerous theoretical and experimental investigations due to the
variety of their potential applications, including tight focus and optical trapping [1–4], particle
orientation analysis [5], and single shot polarization dependent measurements [6]. Utilizing
the spatial degrees of freedom of light interacting with atomic vapor has already been
demonstrated to supply a rich platform [7] for studying diffusive properties of vapor in the
presence of buffer gases. More recently, the additional degree of freedom of polarization has
been introduced, and the interaction of space variant polarized beams and atoms has been
explored [8].
In particular, it teaches the use of Rubidium and Cesium in “light vapor phenomenon” and can be used for controlling “optical, RF, magnetic or electrostatic fields” and can be used “to manipulate the major degrees of freedom of light, including its polarization, speed of propagation, amplitude, phase as well as its spectral properties.”    See, for example, page 4835, second paragraph:
Atomic systems, such as Rubidium (Rb) and Cesium have already been demonstrated as
excellent elements for studying a variety of fundamental light vapor phenomena. Such vapors
are highly versatile, primarily due to the variety of ways of controlling their properties, e.g. by
optical, RF, magnetic or electrostatic fields. As a result, it is possible to manipulate the major
degrees of freedom of light, including its polarization [9], speed of propagation [10],
amplitude [11], phase [12] as well as its spectral properties. Indeed, alkali vapors are used
extensively both in industry and academia for a myriad of applications spanning from time
keeping [13] and magnetometry [14] to optical memories [15] and high speed all optical
modulation [16].
It also teaches to use “exciting fields” for “light matter interactions between space-variant polarization beams and magnetically influenced Rb vapor.  See, for example, page 4835, third paragraph:
Here, we combine these two exciting fields and demonstrate light matter interactions
between space-variant polarization beams and magnetically influenced Rb vapor. By
combining a versatile element such as Rb with space variant beams, and taking advantage of
its high Verdet constant [9], we can obtain a space variant frequency and intensity dependent
dichroic and birefringent system. By doing so, we demonstrate the manipulation of the spatial
intensity and polarization distribution across the vector beams. Additionally, we have used the
Rb cell as an efficient probe for imaging the local state of polarization across the beam.
Finally, exploiting the non-linear properties of Rb vapor, we were able to control the circular
birefringence all optically, enabling polarization rotation on the radial polarized beam.
With this in mind, it teaches a demux using a Rb medium that becomes dichroic and birefringent.  See, for example, page 4835, last four lines:
the Rb medium highly dichroic and birefringent for right-hand and left hand circular polarization (RHC and LHC respectively). As a result, while propagating within the medium, the hybrid beam changes its state of polarization, as illustrated in Fig. 1(a). 
See also FIG. 1a which illustrates the apparatus.  
US 2020/0295838 (Gordon) teaches a Rydberg atom mixer.  One embodiment is illustrated in FIG. 2:

    PNG
    media_image2.png
    540
    584
    media_image2.png
    Greyscale

See also [0042] which discusses the mixer including an antenna 217.1, a radiofrequency source 201, and vapor cell 203:
[0042] In an embodiment, with reference to FIG. 2, Rydberg atom mixer 200 includes first antenna 217.1 in communication with reference radiofrequency source 201 and that receives reference radiofrequency signal 218 from reference radiofrequency source 201 and produces reference radiofrequency radiation 202 from reference radiofrequency signal 218; second antenna 217.2 in communication with modulated carrier source 207 and that receives modulated carrier signal 219 from modulated carrier source 207 and produces modulated carrier radiation 208 from modulated carrier signal 219. Here, gas atoms 206 receive reference radiofrequency radiation 202 from first antenna 217.1 and modulated carrier radiation 208 from second antenna 217.2. Position manipulation stage 220 on which second antenna 217.2 is disposed moves second antenna 217.2 along movement direction 221 relative to vapor cell 203 to change a pathlength between second antenna 217.2 and vapor cell 203 through which modulated carrier radiation 208 propagates. 
Other embodiments of Rydberg atom mixers are illustrated in FIGS. 1, 3, and 4.  In particular, FIG. 1 illustrates a spherical vapor cell chamber 203.  See also [0054] which discusses the various shapes of the vapor cell 203.  :
[0054] Vapor cell 203 receives radiation, optical and otherwise, and contains gas atoms 206. Vapor cell 203 can include a device to contain the atomic species of choice. Exemplary vapor cells 203 include a container the has a minimal effect on reference radiofrequency radiation 202 and modulated carrier radiation 208 (or modulated light 209 and position manipulation stage 220. A shape of vapor cell 203, including a shape of vapor cell wall 204 that bounds vapor space 205 and contacts gas atoms 206 can be arbitrary and can be, e.g., a parellelpiped, cuboid, spherical, spheroidal (oblate or prolate), prismatic (e.g., pyramidal), and the like. Exemplary shapes of vapor cell 203 are shown in FIG. 6. 
FIG. 6 illustrates several possible shapes of the vapor cell.  
US 2012/0263456 (Tanaka) at FIG. 6 teaches a system including a transmitter 3 (e.g., see FIG. 2) and a coherent receiver 4 (e.g., see FIG. 3).  It teaches operation with optical multiplexed signals (e.g., see FIG. 2 regarding the transmitter producing WDM signals; see also [0047], [0059]).  In particular, FIG. 6 shows a chromatic dispersion adder 41, a skew compensator 32, and a controller 32.  The operation is generally described in [0086]:
[0086] The controller 42 controls the chromatic dispersion amount of the chromatic dispersion adder 41 in accordance with the chromatic dispersion amount detected by the chromatic dispersion compensator 33. In addition, the controller 42 controls the skew suppression in the Tx inter-channel delay controller 14 and/or the Rx inter-channel delay controller 32 based on the Q factor obtained by the signal quality detector 34.
See also [0080] regarding additional description of the controller 32:
[0080] The Rx inter-channel delay controller 32 is realized by providing a digital filter for each channel (XI, XQ, YI, YQ). In this case, tap coefficients of each digital filter is determined in accordance with a command from the controller 42. The configuration and the operation of the digital filters realizing the Rx inter-channel delay controller 32 are described in, for example, Japanese Laid-Open Patent Publication No. 2010-193204. The Rx inter-channel delay controller 32 may be disposed on an input side of the digital signal processor 25. The Rx inter-channel delay controller 32 may be realized by a phase shifter that shifts a phase of an analog signal of each channel (XI, XQ, YI, YQ). In this case, a phase shift amount of each phase shifter is determined in accordance with the command from the controller 42. The Rx inter-channel delay controller 32 may control a delay time on a digital signal or may control a delay time on an analog signal.
US 2010/0209121 (Tanimura) teaches known coherent optical receiver designs.  FIG. 1 illustrates an optical hybrid 2, LO 2a, O/E converters 3, amps (TIAs) 4, ADCs 5, and a DSP 6.

    PNG
    media_image3.png
    833
    505
    media_image3.png
    Greyscale

FIG. 3 illustrates more details of the DSP 6, including a signal processor 17 receiving feedback on signal quality at Q-monitor 17a and determining phase control at unit 17b to control the phase of phase controllers 6c.  
FIG. 6 illustrates the operation of the receiver and compensation of skew by the determining unit 17b.  See, for example, [0081]-[0091] which discusses a feedback loop monitoring the Q value and adjusting the phase controllers 6c, but does not teach to sequentially change the quantity of delay of one of the channel signals HI and HQ on the polarization H and the quantity of delay of one of channel signals VI and VQ on the polarization V in the skew adjuster section 601 as taught in the present application at [0028] when defining “optimum value”.  
US 2011/0097085 (Oda) at FIG. 6 illustrates a coherent receiver.  

    PNG
    media_image4.png
    748
    534
    media_image4.png
    Greyscale

This embodiment includes a first PBS 41 to split the input light, and a second PBS 42 to split the LO light.  The split signals are sent through 90 degree hybrids 43 and the resultant output to PDs 44 producing I and Q signals for orthogonal polarization components.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636